Beardsley, J.
held that the judgments in favor of Adams ceased to be liens on the land, after the expiration of fifteen months from the time of the first mentioned sale—that is to say, after the 7th day of September, 1840. After that sale became perfect, all junior liens, where the creditors who held them had not redeemed, were cut off. The owners of these judgments might have redeemed from the purchaser at the first mentioned sale, at any time before that sale had become absolute; but having suffered that time to go by, the lien of their judgments upon that land is extinguished, and the right of redemption, which exists only in favor of a party having a judgment or mortgage *635lien, is gone. A mandamus requiring a conveyance to be executed to Peter Elwood must issue. (2 R. S. 371, § 51.) (a)
Motion granted.

) Ex parte Stevens, (4 Cowen, 133;) Russell v. Allen, (10 Paige, 249.)